 



Exhibit 10.27
****TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED
BY MESA AIR GROUP, INC.
UNDER 17C.F.R. SECTION 200.80(B)(4),
200.83 AND 240.24b-2

163872-3
THIRD AMENDMENT TO UNITED EXPRESS AGREEMENT
     This Amendment to the United Express Agreement (the “Amendment”) is
effective as of August 28, 2007 by and between UNITED AIR LINES, INC., a
Delaware corporation, with its operations center located at 1200 East Algonquin
Road, Elk Grove Township, Illinois 60007 (“United”), and MESA AIR GROUP, INC., a
Nevada corporation, having its principal mailing address at 410 N 44th St.
Suite 700, Phoenix, AZ 85008 (“Mesa” or “Contractor”).
     WHEREAS, the parties previously entered into that certain Amended and
Restated United Express® Agreement, dated as of January 28, 2004 (United
Contract # 163872) as amended on June 3, 2005 (the “First Amendment”) and
March 7, 2005 (the “Second Amendment”) (collectively, the “Agreement”); and
     WHEREAS, pursuant to Article XXXI of the Agreement, the parties may modify
or amend the Agreement; and
     WHEREAS, Appendix A provides for the schedule of a Fleet Plan; and
     WHEREAS, the parties desire to further amend the Agreement to provide for
the temporary and permanent reductions of RJ-50 aircraft by Contractor in
accordance with the Fleet Plan set forth on Appendix A; and
     WHEREAS, pursuant to Section IV of the First Amendment, the parties desire
to amend notification requirements of Replacement RJ-70s.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
I. DEFINITIONS
     A. Defined Terms. Capitalized terms used in this Amendment and not
otherwise defined in this Amendment shall have the meanings assigned to them in
the Agreement.
     B. Other Terms. The following terms used in this Amendment shall have the
meanings given to them in this Section LB.
     “Per Aircraft Funding Requirement” means the calculated rate of $[****]
dollars per aircraft, paid by Contractor to United as a funding requirement
specified in Section XI of the First Amendment. $[****] dollars equals the
$[****] million funding requirement divided by [****] Expansion Aircraft.
II. SCOPE, TERM, and CONDITIONS
 
**** Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



     A. Attachment A to this Amendment is the revised iteration of Appendix A to
the Agreement (Fleet Plan) and is modified to include details and explanations
of temporary and permanent reductions to aircraft in fleet.
     B. In addition to the explanation given on Attachment A, notation 4, this
Article II.B further details the agreement by Contractor and United to
permanently remove two (2) Expansion RJ-50 aircraft effective June 7, 2007.
United will pay Contractor [****] of the remaining unamortized Per Aircraft
Funding Requirement payment made to United. The unamortized portion of the Per
Aircraft Funding Requirement will be calculated from the month the two
(2) Expansion RJ-50 aircraft are permanently removed as specified in Attachment
A.

  >   The amount of this unamortized Per Aircraft Funding requirement is agreed
to be $[****] per aircraft or $[****] total. This $[****] payment will be made
from United to Mesa as previously agreed to as a series of monthly payments for
the period of [****] through [****], totaling $[****]. United would increase
Mesa’s monthly pre-payment by $[****] / [****] = $[****] total or $[****] per
aircraft for the months of [****] through [****].     >   United would make a
1-time catch up payment in the month following Amendment execution for the prior
months.

     C. United has agreed to permit Contractor to give United less than 180 days
notice of (2) Replacement RJ-70s delivery dates as the aircraft were delivered
in June 2007.
III MISCELLANEOUS. Except as otherwise amended herein, the Agreement will remain
in full force and effect. The terms of this Amendment are deemed to be
incorporated in, and made a part of, the Agreement. This Amendment may be
executed in any number of counterparts, by original or facsimile signature, each
of which when executed and delivered shall be deemed an original and such
counterparts together shall constitute one and the same instrument.
[Signature Page Follows]
 
**** Confidential Treatment Requested

- 2 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have by their duly authorized
officers caused this Amendment to be entered into and signed as of the day and
year first above written.

                      UNITED AIRLINES, INC.       MESA AIR GROUP, INC.    
 
                   
By:
          By:        
 
 
 
         
 
        Peter McDonald       Mike Lotz         Chief Operating Officer      
President and Chief Operating Officer    

 
**** Confidential Treatment Requested

- 3 -



--------------------------------------------------------------------------------



 



Attachment A
APPENDIX A
FLEET PLAN
 
**** Confidential Treatment Requested

- 4 -



--------------------------------------------------------------------------------



 



                                                                               
                      Apr 1, ‘07   Apr 24, ‘07   May 1, ‘07   Jun 1, ‘07   Jun
7, ‘07   Jul 4, ‘07   Jul 28, ‘07   Aug 4, ‘07   Sep 5, ‘07   Sep 20, ‘07   Oct
28, ‘07   Jan 7, ‘08
DH2 In Fleet
    10       10       10       10       10       10       10       10       10  
    10       10       10  
 
                                                                               
               
Total RJ50s In Fleet
    42       42       42       42       37       35       34       33       32  
    32       34       35  
CRJs In Fleet (current)
    12       12       12       12       9.5 (3)(5)     9 (6)     9       9      
6.5 (10)(12)     6.5       7.5 (13)     7.5  
CRJs In Fleet (expansion)
    25       25       27 (1)     27       24.5 (4)     24       24       24    
  25.5 (11)     25.5       26.5       27.5 (14)
ERJs In Fleet (expansion)
    5       5       3       3       3       2 (7)     1 (8)     0 (9)     0    
  0       0       0  
 
                                                                               
               
Total RJ70s In Fleet
    18       18       18       20       20       20       20       20       20  
    20       20       20  
CR7s In Fleet (current)
    15       15       15       15 (2)     15       15       15       15       15
      15       15       15  
CR7s In Fleet (replacement)
    3       3       3       5       5       5       5       5       5       5  
    5       5  
Total Aircraft In Fleet
    70       70       70       72       67       65       64       63       62  
    62       64       65  

Explanation of Change in Fleet
 

(1)   May 1, ‘07 Exchange 2 ERJs for 2 CRJs as part of plan to phase-out
Expansion ERJs and replace with Expansion CRJs.   (2)   Jun 1, ‘07 Add 2
Replacement CR7s in compliance with original contract term.   (3)   Jun 7, ‘07
Remove 2 Current CRJs, which were replaced by 2 CR7s on June 1, 2007 in
compliance with original contract term.   (4)   Jun 7, ‘07 Remove 2 Expansion
CRJs permanently.   (5)   Jun 7, ‘07 For the June 2007 schedule, temporarily
remove 1 CRJ for crew hour shortages. Reduction reflected as 0.5 Current CRJ and
0.5 Expansion CRJ.   (6)   Jul 4, ‘07 For the July 2007 schedule, temporarily
remove 2 CRJ for crew hour shortages. Reduction reflected as 0.5 Current CRJ and
0.5 Expansion CRJ in addition to keeping removal of June reduction of 0.5
Current CRJ and 0.5 Expansion CRJ.   (7)   Jul 4, ‘07 Remove 1 ERJ as part of
plan to phase-out Expansion ERJs (exchanged CRJ to be delivered September 5,
2007)   (8)   Jul 28, ‘07 Remove 1 ERJ as part of plan to phase-out Expansion
ERJs (exchanged CRJ to be delivered September 5, 2007)   (9)   Aug 4, ‘07 Remove
1 ERJ as part of plan to phase-out Expansion ERJs (exchanged CRJ to be delivered
January 7, 2008)   (10)   Sep 5, ‘07 For the period of September 5 — June 4,
2008, temporarily remove 2 Current CRJs.   (11)   Sep 5, ‘07 Add 2 Expansion
CRJs to replace 2 Expansion ERJs removed on July 4, 2007 and July 28, 2007.  
(12)   Sep 5, ‘07 For the period of September 5 — September 4, 2008, temporarily
remove 1 CRJ. Reduction reflected as 0.5 Current CRJ and 0.5 Expansion CRJ.  
(13)   Oct 28, ‘07 Add 2 CRJs, crew hour shortage over. Addition reflected as 1
Current CRJ and 1 Expansion CRJ   (14)   Jan 7, ‘08 Add 1 Expansion CRJ to
replace 1 Expansion ERJ removed on Aug 4, 2007.   (15)   Jun 4, ‘08 Add 2
Current CRJs which were removed on September 5, 2007.   (16)   Sep 4, ‘08 Add 1
CRJ which was removed on September 5, 2007. Addition reflected as 0.5 Current
CRJ and 0.5 Expansion CRJ.

 
**** Confidential Treatment Requested

- 5 -